Citation Nr: 1204848	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to a rating in excess of 20 percent for postoperative central disc protrusion of L4-L5, to include whether a reduction in the disability rating from 30 percent to 20 percent was proper.  


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from October 1977 to October 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the VA RO in Louisville, Kentucky.  By a rating action in August 2009, the RO denied the Veteran's claim of entitlement to service connection for a neck disorder and service connection for sinusitis; that rating action also proposed to reduce the evaluation for central disc protrusion of L4-L5, from 30 percent to 20 percent.  Subsequently, by a rating action in December 2009, the RO reduced the evaluation for central disc protrusion of L4-L5, postoperative, from 30 percent to 20 percent, effective March 1, 2010.  

On April 15, 2011, the Veteran appeared at the Louisville RO and testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

The Board also notes that, in a rating action of January 2011, the RO granted service connection for headaches; an evaluation of 10 percent was assigned, effective January 29, 2009.  Subsequently, in April 2011, the Veteran submitted a notice of disagreement (NOD) with the disability rating assigned.  However, a review of the record shows that the RO has not issued a statement of the case (SOC) with regard to the claim for a higher rating for headaches.  So, for the reasons discussed below, this issue must be remanded to the RO as opposed to merely referred there.  See Manlincon v. West, 12 Vet. App. 328(1999).  


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran has chronic sinusitis that is related to his military service.  

2.  The evidence is in relative equipoise as to whether degenerative disc disease of the cervical spine at C6-7 is related to the Veteran's military service.  

3.  An April 2005 RO rating decision assigned a 30 percent rating for central disc protrusion of L4-L5 based upon limitation of motion with functional loss due to pain.  

4.  The evidence used to reduce the rating of the Veteran's central disc protrusion of L4-L5 from 30 to 20 percent does not show sustained, material improvement in this disability.  

5.  The Veteran's lumbar spine is manifested by flexion limited to 43 degrees by pain at worst, with no evidence of ankylosis or incapacitating episodes having a total duration of at least four weeks during a 12-month period.  


CONCLUSIONS OF LAW

1.  The Veteran has sinusitis that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

2.  The Veteran has degenerative disc disease of the cervical spine that is the result of injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

3.  The criteria for reducing the Veteran's evaluation from 30 to 20 percent for service-connected central disc protrusion of L4-L5, effective from March 1, 2010, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.344, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2011).  

4.  The criteria for an evaluation in excess of 30 percent for central disc protrusion of L4-L5 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.14, 4.40, 4.45, 4.46, 4.71a, Diagnostic Code 5243 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of letters dated in February 2009, March 2009 and April 2009 from the RO to the Veteran which were issued prior to the RO decisions in August 2009 and December 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the appeal.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Background

The Veteran served on active duty from October 1977 to October 1997.  The enlistment examination, dated in September 1977, was negative for any complaints or findings of sinusitis or cervical spine disorder.  In May 1978, the Veteran was involved in a car accident with blunt trauma to the forehead; subsequently, he was seen for dizziness and lightheadedness.  The Veteran was seen at a hospital for minor cuts and abrasions.  He complained of slight headaches on top of his head with some lightheadedness.  The assessment was multiple contusions with cranial nerve deficits.  In May 1982, the Veteran was seen for complaints of sinus headaches for the previous 3 weeks; the assessment was muscle contraction headaches.  In June 1982, he was seen for and diagnosed with sinus headaches.  In October 1984, the Veteran was seen for complaints of temporal headaches that frequently awaken him from sound sleep; the assessment was vascular headaches etiology unknown and mild sinusitis.  In October 1991, the Veteran was seen for a stiff neck for which he was given Parafon Forte; the assessment was muscular neck strain.  The Veteran was seen in June 1997 for complaints of chest congestion, frontal headaches, and nasal congestion with yellow nasal discharge.  The assessment was upper respiratory infection versus sinusitis.  On June 12, 1997, the Veteran was diagnosed with resolving sinusitis.  

On the occasion of a VA examination in June 1997, the Veteran was diagnosed with central disc protrusion with mild spasm on examination with tenderness radiating down to the right buttock.  

By a rating action in November 1997, the RO granted service connection for central disc protrusion of the L4-L5; a 20 percent disability rating was assigned, effective November 1, 1997.  

In a statement in support of claim (VA Form 21-4138), dated in August 2004, the Veteran filed a claim for an increased rating for his low back disorder.  In conjunction with his claim, the Veteran was afforded a VA examination in February 2005.  At that time, it was noted that the Veteran had surgery on July 2, 2004 and screws were put in and a bone graft from his hip was placed in his spine.  The Veteran indicated that, in general, since surgery, his pain had improved; however, he still had constant pain.  The Veteran related that he experienced flares of pain, with pain being 10 out of 10 probably at least once a day; he stated that this can occur with bending over to tie his shoes.  The flare-ups may resolve with repositioning; however, twice a month, he experienced flare-ups that lasted one to four days at a time.  He had loss of motion when he had a flare up; he also stated that he can only sleep from two to five hours due to pain waking him.  It was noted that the Veteran did not use crutches, cane or walker; he had a back brace but he was no longer using it.  The Veteran indicated that he had missed six to eight hours a week of work because of his back condition since he went back to work about three months earlier.  

On examination, it was observed that the Veteran walked with a slight limp and, after his physical, he stated that he had more pain than what he came in with.  Forward flexion was 55 degrees with increase in low back pain at the end of motion and some guarding going forward and coming back up to a standing position.  Extension was 10 degrees with increase in low back pain.  Lateral to the left and right was 20 degrees with grimace at the end of both motions.  Rotation to the right was 20 degrees to the left 15 degrees with grimace at the end of both motions.  The Veteran stated that he did have increase in pain in his low back with repetitive motion, but there was no lack of endurance, weakness, or fatigability.  After repetitive motion, forward flexion was 45 degrees, extension 12 degrees with stated increase in low back pain at the end of both motions and still some guarding after forward flexion coming back up to a standing position.  Lateral to the left and right was 15 degrees with grimace at the end of motion.  Rotation to the right was 15 degrees, and 15 degrees to the left with stated pain at the end of both motions.  The examiner noted that the Veteran had grimace to palpation over the lower lumbar spine.  There was decrease in lumbar lordosis.  There was no fixed deformity or spasm, and musculature was normal.  The Veteran had increase in low back pain with mild grimace and resistive flexion of the lumbar spine.  Strength of the spine was normal, and there was no change in strength with repetitive motion.  The Veteran had increase in low back pain with resistive flexion of the bilateral hips with give away, and the examiner was unable to assess strength for bilateral hip flexion.  The pertinent diagnosis was central disc protrusion L4-L5, status post lumbar laminectomy, foraminotomy and fasciotomy at L4-L5 and L5-S1, bilateral.  

Private treatment reports dated from July 2004 to January 2005 reflect ongoing evaluation and treatment for the central disc protrusion following surgery in July 2004.  

In a rating decision in April 2005, the RO assigned a temporary evaluation of 100 percent for the low back disorder, effective July 2, 2004, based on surgical and other treatment necessitating convalescence.  Effective November 1, 2004, an additional 10 percent rating was assigned based on increased pain, increased loss of motion, and fatigability on repetitive use; thus, a 30 percent rating was assigned for the back disorder, effective November 1, 2004.  

The Veteran's claim of entitlement to service connection for sinusitis and a cervical spine disorder (VA Form 21-4138) was received in February 2009.  Submitted in support of the claim were treatment reports from Dr. Sanjiv Mehta, dated from October 2007 to February 2009.  These records show that the Veteran received clinical attention and treatment for neck pain.  During a clinical visit in October 2007, it was noted that the Veteran had been having problems with his neck; he reported being injured in 1990 during a skiing injury while in the military service.  Following a physical examination, the Veteran was diagnosed with cervical spine bulging disk in the neck at C4-C5 and C5-C6, possible ruptured disk.  

Received in March 2009 were treatment reports from Dr. Christopher B. Shields, dated from December 2007 to December 2008.  In December 2007, Dr. Shields reported that the Veteran was initially seen in his office in November 2007.  The Veteran indicated that he recently had symptoms referable to his neck and arms; he had undergone a course of cervical physical therapy.  The Veteran stated that he was only able to go to therapy for only two weeks because it aggravated his symptoms.  He continued to have severe stress in his neck since he was wearing a sling for his arm.  When seen in September 2008, the Veteran reported that he continued to have neck pain, which extended down the posterior aspect of the left arm and ulnar forearm to the three ulnar fingers.  Dr. Shields noted that the Veteran had had a cervical disk osteophyte complex at C6-7, and he was having intractable symptoms and wished to proceed with treatment.  He recommended a cervical disckectomy and fusion at C6-7.  In December 2008, the Veteran underwent an anterior cervical disckectomy and fusion at C6-7 followed by an anterior cervical arthrodesis at that level.  

Also received in March 2009 were treatment reports from Bullitt County Family Practitioners dated from May 1999 to October 2008.  These records show that the Veteran received treatment for chronic sinusitis and low back pain.  

Received in April 2009 were treatment reports from Dr. Brian L. Hawkins, dated from September 2005 to March 2006 reflecting ongoing treatment for chronic sinusitis.  In December 2005, the Veteran was admitted to the hospital with a diagnosis of chronic rhinosinusitis; he underwent a rigid nasal endoscopy with debridement.  

The Veteran was afforded a VA examination in July 2009.  At that time, it was noted that lower back pain was improved since the lumbar surgery; his pain level was stable if he was not active but he had flares, and with activity those flares were worse.  The Veteran reported that he had had gradual onset of neck pain that started while he was in military service.  He described the pain as a burning type of pain in the neck after doing sit-ups.  He had grinding in the neck in service.  He stated that he had gradual onset of his neck hurting with motion, which worsened over time.  He recalled going to a doctor after service and telling him that he had pain from the lower back all the way up through his neck.  The Veteran reported pain in the lower back at the beltline; he described the pain as constant and dull.  The Veteran also reported radiation of pain down the left lateral thigh and lower leg to the lateral foot.  It was noted that there is loss of motion and function for both neck and low back flares.  He had bed rest for a "few days" after cervical surgery in December 2008.  

On examination, it was noted that posture was normal.  The examiner observed the Veteran was limping; he stated that he was limping because of the right knee pain, which was worse with weight bearing than at rest and due to low back pain.  There was some lumbar flattening; there was no listing, scoliosis, or ankylosis.  There was pain with motion, tenderness and guarding.  No spasm and no atrophy were noted.  The examiner stated that the muscle spasm, localized tenderness and guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  The examiner noted that there was objective evidence of pain following repetitive motion.  Range of motion in the lumbar spine revealed flexion from 0 degrees to 50 degrees, extension was from 0 degrees to 20 degrees, and lateral flexion and rotation were 0 degrees to 15 degrees, bilaterally.  The examiner noted that the Veteran declined repetitive motion testing because of pain and fear of a flare-up.  It was noted that the Veteran had retired in 1997.  The pertinent diagnosis was central disc protrusion L4/5, post operative.  The examiner also reported a diagnosis of C6-C7 fusion neck condition.  The examiner stated that the Veteran's current C6-C7 fusion was not caused by or a result of treatment for a neck condition in service.  The examiner explained that there was no documentation of a chronic cervical spine condition and no evidence of cervical disc disease in the military records.  

At that time of the July 2009 examination, the Veteran indicated that he began having "killer headaches" when he joined the military.  He reported being treated in service for sinus infections.  It was noted that the Veteran had sinus surgery about 3 years earlier, which had helped the headaches.  It was also noted that he had chronic post nasal drainage.  The Veteran reported symptoms of sinus pain, headache, and purulent drainage with infection.  He also reported difficulty breathing through his nose but no difficulty speaking.  Examination of the sinuses revealed bilateral maxillary tenderness.  The pertinent diagnosis was chronic rhinogenic headache, and chronic rhinosinusitis with probable allergic rhinitis.  The examiner stated that, because the military service treatment records did not indicate a chronic sinus condition, it was less likely as not that his current sinus condition was a result of treatment of a sinus condition in the military.  The examiner noted that there was evidence of episodic but not chronic sinusitis in the military.  

By a rating action in August 2009, the RO proposed to reduce the evaluation for central disc protrusion of L4/L5, post operative, from 30 percent to 20 percent.  The Veteran was notified of this determination by letter dated in August 2009.  

By a rating action in December 2009, the evaluation for post operative central disc protrusion of L4/L5 was reduced from 30 percent to 20 percent, effective March 1, 2010.  

At his personal hearing in July 2010, the Veteran maintained that if he was eligible for an increase in rating, and the 30 percent was not permitted under the regulations, he should have been bumped up to 40 percent rather than being reduced.  The Veteran indicated that he declined to do the repetitive motions at the examination because of pain.  The Veteran argued that he was treated on several occasions in service for headaches associated with his sinuses; he stated that just because the phrase chronic sinusitis was not documented, does not mean that he did not experience chronic sinusitis.  The Veteran testified that he experienced stiffness in the neck following physical training in the military; he stated that, at one point, he was told that it was a pulled muscle.  

The Veteran was afforded another VA examination in August 2010.  At that time, the Veteran indicated that, since his surgery for his low back in 2004, his back was better.  The Veteran stated that he experienced severe flare-ups of pain; he stated that his function is reduced by 90 percent with a flare of his low back.  He denied any fatigue, decreased motion, stiffness, spasm or weakness.  The Veteran noted that his pain was located in the lower part and middle section of his back; he described it as a burning pain that was constant and radiated into the left lower extremity.  The Veteran stated he was unable to stand for any period longer than 10 to 15 minutes, and he occasionally used a cane.  On examination, posture and gait were normal.  There was no guarding, lordosis, scoliosis or ankylosis.  No spasm or atrophy was noted.  Range of motion in the lower back revealed flexion from 0 degrees to 43 degrees and extension was from 0 degrees to 21 degrees.  Left lateral flexion was from 0 degrees to 22 degrees, right lateral flexion was from 0 degrees to 26 degrees, left lateral rotation was from 0 degrees to 28 degrees, and right lateral rotation was from 0 degrees to 29 degrees.  There was no objective evidence of pain on active range of motion.  The diagnosis was postoperative central disc protrusion of L4-5.  

The Veteran was afforded an examination in September 2010.  At that time, he reported a history of nasal allergies; he also reported a history of sinusitis.  The Veteran complained of nasal congestion, purulent nasal discharge and sinus tenderness.  The Veteran also reported occasional breathing difficulty.  The Veteran indicated that he had chronic sinus tenderness, almost always in the frontal sinuses.  Examination of the sinuses revealed purulent discharge and crusting.  The pertinent diagnoses were migraine headaches and chronic rhinitis; problem associated with the sinusitis.  The examiner noted that the Veteran was treated for sinus problems in service but he was never given a diagnosis of chronic sinusitis.  He did note that with a history of headaches, the sinus infections or chronic sinusitis could have irritated his chronic headaches or even the migraine headaches.  

An examination of the cervical spine was also conducted in September 2010.  It was noted that the Veteran first developed a neck pain during PT one day and he could not turn his head; he was taken to an aid station and treated by a medic.  The Veteran was diagnosed with strained muscle.  Following an examination of the cervical spine, the examiner reported a diagnosis of degenerative disc disease of the cervical spine.  The examiner stated that nowhere in the Veteran's records was he treated for chronic sinusitis or chronic sinus headaches.  The examiner observed that the Veteran has been a credible historian.  The examiner stated that, with respect to the cervical spine disorder, his auto accident could have injured the cervical spine as well as wear and tear for 15 years carrying heavy gear; he currently had degenerative disc disease of the cervical spine with no accident following his military time.  The examiner stated that he would have to resort to mere speculation that the use of heavy gear caused the cervical spine condition.  

At his personal hearing in April 2011, the Veteran indicated that he went on sick call on several occasions for neck pain; he stated that he was diagnosed with a pulled muscle.  The Veteran noted that he had had neck pain since service and it still hurt.  The Veteran related that, when he was discharged from service, he sought treatment for his low back and his neck; he stated that the doctors dealt mainly with his low back.  The Veteran testified that while he was seen mainly for headaches, which were caused by his sinus problems.  The Veteran related that the smoke and other fumes to which he was exposed during service affected his sinuses.  The Veteran indicated that he had not worked in six years as a result of his back and multiple surgeries.  The Veteran noted that he was unable to walk for long periods of time as he is in constant pain.  

III.  Analysis--Service Connection

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Indeed, medical evidence of treatment is not needed to corroborate an assertion that the Veteran has experienced neck pain and sinusitis since that service.  Rather, as this is within the realm of his five senses, he need only establish he has experienced continuous symptoms (not had continuous treatment).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303(2007).  The Court has recognized lay evidence as potentially competent to support presence of disability, including during service, even where not corroborated by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Court has similarly determined that a VA examination was inadequate because the examiner did not comment on a veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23(2007).  Certainly then, when, as here, there is documentation of an event in service and of continuous symptoms since, this adds even more credibility to the appellant's lay allegations.  

Ultimately, though, competent and credible medical nexus evidence is needed to associate these continuous symptoms since that injury in service with his current disorder.  There is medical evidence for and against the claims on this determinative issue.  See Watson v. Brown, 4 Vet. App. 309, 314(1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548(2000); and Collaro v. West, 136 F.3d 1304, 1308(Fed. Cir. 1998).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Sinusitis

The Veteran claims that his current disorder is related to service and has been ongoing since service.  For the following reasons, the Board finds the evidence is at least in equipoise and resolves doubt in the Veteran's favor.  

Based on the foregoing, when resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for sinusitis is warranted.  As noted above, service treatment records document treatment for complaints of sinus headaches and a diagnosis of sinus headaches in service.  In October 1984, the Veteran was also diagnosed with mild sinusitis.  And, in June 1997, he was diagnosed with resolving sinusitis.  Clearly, the Veteran was treated for sinusitis in service.  Moreover, he has provided competent lay testimony that he continued to experience symptoms of sinusitis after service and currently experiences sinusitis.  See Layno v. Brown, 6 Vet. App. 465(1994).  The Board also finds that the Veteran's lay statements regarding continuing symptoms are credible.  

The Board is aware that the July 2009 VA examiner opined that the Veteran's sinus condition is less likely as not related to his military service.  However, the Board finds that opinion to be less persuasive than the Veteran's competent and credible lay statements regarding continuity.  In addition, following a more recent VA examination in September 2010, the examiner stated that the sinus infections or chronic sinusitis could have irritated his chronic headaches or even the migraine headaches.  Specifically, the September 2010 opinion suggests that the Veteran's sinus complaints are related to his headaches.  And, it is noteworthy that service connection has been granted for headaches.  

In weighing all of the evidence of record, the Board finds that it is as likely as not that the Veteran's continuing symptoms since service are traceable to the same problems demonstrated in service, namely sinusitis.  Therefore, with resolution of doubt in the veteran's favor, the Board concludes that the competent evidence of record establishes that the Veteran's current sinusitis is related to his active military service.  38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011).  

B.  Cervical Spine

After review of the evidentiary record, the Board finds that the evidence of record is in relative equipoise as to whether the Veteran's cervical spine disc disease is related to his military service.  In this regard, the Board notes that the medical evidence of record indicates that the Veteran is currently diagnosed with degenerative disc disease of the cervical spine; therefore, there is a current cervical spine disorder.  And, while the Veteran's April 1997 service discharge examination indicates that clinical evaluation of the spine was found to be normal, the Board finds that the second element needed to establish service connection in this case has been met in light of the above-referenced evidence.  That is, the service treatment records indicate that the Veteran was involved in a car accident in May 1978.  And, in October 1991, he was diagnosed with muscular neck strain.  Therefore, the sole question remaining for the Board to answer is whether the evidence suggests a medical link between the Veteran's cervical spine disorder and the incidents in service.  


In terms of the post-service medical evidence contained in the claims file, the Board observes that the Veteran was afforded a VA compensation and pension examination in July 2009.  After reviewing the Veteran's entire claims file and performing a physical examination, the VA examiner ultimately diagnosed the Veteran with C6-C7 fusion.  The examiner stated that the Veteran's current C6-C7 fusion was not caused by or a result of treatment for neck condition in service.  The examiner explained that there is no documentation of a chronic cervical spine condition and no evidence of cervical disc disease in the military records.  

Nevertheless, following a more recent VA examination in September 2010, the VA examiner stated that, with respect to the cervical spine disorder, the Veteran's auto accident could have injured the cervical spine as well as wear and tear for 15 years carrying heavy gear.  It was noted that the Veteran had degenerative disc disease of the cervical spine with no accident following his military time.  The examiner stated that he would have to resort to speculation that the use of heavy gear caused the cervical spine condition.  Significantly, while the examiner stated that it would be speculative to say that the heavy gear caused the cervical spine condition, he noted that the Veteran had no accidents or injuries after service.  This tends to suggest that it was indeed something that happened in service that led to the neck disability.

Given the particular facts of this case, to include the Veteran's long period of service and the car accident documented in the Veteran's medical records, the Board finds that while it may be speculative to assume that the Veteran's neck disorder resulted from one of the Veteran's accident in service, it is plausible that the cervical spine degenerative changes experienced by the Veteran occurred as a result of the injuries the Veteran endured during his period of service, especially given the Veteran's continuity of symptoms since service.  

The record, including the Veteran's testimony, places the evidence for and against the claim into relative equipoise (even balance), so as to warrant resolving doubt in the Veteran's favor regarding whether his current cervical spine disorder is related to military service.  See Gilbert v. Derwinski, 1 Vet. App. 49(1990); Ashley v. Brown, 6 Vet. App. 52, 59(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue).  An absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519(1996).  

For this reason, and in light of the evidence described above, the Board finds that the evidence is at least in relative equipoise.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for degenerative disc disease of the cervical spine at C6-7 on a direct basis is granted.  

IV.  Analysis-Low Back Rating

Where a reduction or discontinuance of benefits appears warranted, a proposal for the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that the benefits should be continued at their present level.  Unless otherwise provided in paragraph (i) of 38 C.F.R. § 3.105, if additional evidence is not received within that period, final adverse action will be taken and the award will be reduced or discontinued effective as specified under the provisions of §§ 3.500 through 3.503.  38 C.F.R. § 3.105(e).  

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

Where VA has reduced a Veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and it will be set aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a), (b).  That regulation provides that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more).  

The Board notes that the provisions of 38 C.F.R. § 3.105(e) pertaining to rating reductions are generally not applicable to staged ratings.  O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007).  In O'Connell, the United States Court of Appeals for Veterans Claims (Court) explained that in the context of staged ratings, requiring VA to first assign the higher disability rating and then halt adjudication in order to follow the provisions of 38 C.F.R. § 3.105(e) "would not further the underlying purpose" of that section.  Hence, the Court held that the notice requirements of 38 C.F.R. § 3.105(e) are not applicable to staged ratings before the Board.  Id. at 93-94.  

The provisions of 38 C.F.R. § 3.344, do not apply to reductions in staged ratings. The assignment of an initial rating is a retroactive action, while the regulation applies to prospective actions.  Singleton v. Shinseki, 23 Vet. App. 376 (2010); see Reizenstein v. Peake, 22 Vet App 202 (2008) aff'd sub nom 583 F.3d 1331 (Fed. Cir. 2009).  

Unlike the situation in O'Connell, Singleton and Reizenstein, the rating reduction in this case is prospective in nature because it results in a reduction in a rating that had already been in existence.  

The rating reduction for the back disability was proposed in an August 2009 rating decision and implemented in the December 2009 rating decision, effective March 1, 2010.  

The 30 percent rating for residuals of a back disability was assigned in the April 2005 rating decision.  The effective date for that award was November 1, 2004.  As the disability rating was reduced to 20 percent in the December 2009 rating decision, the 30 percent disability rating was in effect for more than five years and the provisions of 38 C.F.R. § 3.344(a), (b), therefore, apply.  The RO did not consider the provisions of 38 C.F.R. § 3.344(b), (c).  The Board must find that the evidence shows his central disc protrusion of L4-L5 improved so as to warrant the reduction in this rating.  In sum, the Board does not find the evidence necessary for a reduction in the claims file.  

Briefly summarized, the Veteran's service-connected lumbar spine disability was evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  Under these criteria, a 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Notably, there is no 30 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202(1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, (Vet. App. Aug. 23, 2011).  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262(1994).  

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated actually improved.  38 C.F.R. § 3.951(a).  

The Veteran's disability rating had been in effect for less than 5 years.  In such a situation, reexaminations disclosing improvement will warrant a reduction in rating.  38 C.F.R. § 3.344(c).  

In interpreting various examination reports of record, these reports must be interpreted in light of the entire medical history, reconciling any contrary findings into a consistent picture.  See 38 C.F.R. § 4.2.  Any change that is made in the previous diagnosis or etiology should also be considered, with the goal of reconciliation or continuance of the previous diagnosis or etiology of record.  See 38 C.F.R. § 4.13.  

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420(1993).  See also, Peyton, 1 Vet. App. at 286  

After reviewing the objective medical evidence of record, the Board does not believe that the Veteran's service-connected central disc protrusion L4-L5 exhibited a sustained material improvement under the ordinary conditions of life.  Comparison of VA examinations of the lower back conducted in February 2005 and July 2009 fails to show any material improvement in the Veteran's low back disorder.  Significantly, during the VA examination in July 2009, while the Veteran indicated that his back pain had improved after his surgery, he still had constant pain.  The examiner also noted that there was objective evidence of pain following repetitive motion.  Range of motion in the lumbar spine revealed flexion from 0 degrees to 50 degrees, extension was from 0 degrees to 20 degrees, and lateral flexion and rotation were 0 degrees to 15 degrees, bilaterally.  The examiner noted that the Veteran declined repetitive motion test due to pain and fear of a flare-up.  Such findings and complaints did not differ significantly or materially from the previous evidence.  In light of these findings, the Board concludes that the reduction effectuated in the December 2009 rating decision was not proper, and that restoration of the 30 percent evaluation for service-connected central disc protrusion L4-L5 is warranted, effective March 1, 2010.  

As for whether a higher rating is warranted, as noted above, under the General Rating Formula, a 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is for application when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

Additionally, Note (1) states: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) may be evaluated under either the General Rating Formula discussed above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Note (1), which follows the rating criteria, indicates that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Here, the medical evidence of record does not show ranges of motion forward flexion limited to 30 degrees.  Significantly, on the occasion of the VA examination in July 2009, range of motion in the lumbar spine revealed a forward flexion to 50 degrees.  Subsequently, in August 2010, forward flexion was to 43 degrees with no additional limitation after repetitive motion.  The Board also notes that no favorable ankylosis of the entire thoracolumbar spine has ever been shown.  As for incapacitating episodes, even the Veteran has indicated that he does not experience such problems.  Diagnostic Code 5243.  However, the Board notes that the Veteran complains of constant pain in the low back; in August 2010, the Veteran indicated that his function was reduced by 90 percent with a flare of his lower back.  Therefore, with consideration of functional losses due to problems such as pain, the Board finds that the Veteran's central disc protrusion is manifested by pain and limitation of motion.  However, it is not shown to be productive of limitation of forward flexion of the thoracolumbar spine to 30 degrees or less.  The Veteran does not have ankylosis in the thoracolumbar spine and, while he reported having had incapacitating episodes, at no time has his low back disability been manifested by symptoms necessitating bed rest prescribed by a physician.  The medical evidence does not show additional neurological impairment, including but not limited to bowel or bladder impairment.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against a rating in excess of the 30 percent rating currently assigned.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and this claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365(Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49(1990).  

The Board finds that there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the Veteran's back disability that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  His symptoms are all addressed by the rating criteria.  Therefore, referral to the Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337(1996).  


ORDER

Service connection for sinusitis is granted.  

Service connection for degenerative disc disease of the cervical spine at C6-7 is granted.  

A 30 percent rating assigned for service-connected central disc protrusion L4-L5 is restored from March 1, 2010.  

A rating in excess of 30 percent for central disc protrusion L4-L5 is denied.  


REMAND

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required:  there must be a decision by the agency of original jurisdiction (AOJ), the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.  

As noted in the introduction, by a January 2011 rating action, the RO granted service connection for headaches, and assigned a 10 percent disability rating, effective January 29, 2009.  Received in April 2011 was a statement from the Veteran wherein he expressed disagreement with the rating assigned to the service-connected headaches.  The Board notes that a statement of the case addressing the matter of entitlement to a higher rating for the service-connected headaches has not yet been issued.  Therefore, a remand for this action is necessary.  See Manlincon v. West, 12 Vet. App. 238(1999).  

Accordingly, this matter is REMANDED to the AOJ for the following:  

The AOJ must issue the veteran an statement of the case concerning the issue of his entitlement to a rating in excess of 10 percent for headaches and advise him that he still needs to submit a timely substantive appeal (VA Form 9 or equivalent statement) to perfect an appeal to the Board concerning that issue.  If, and only if, he perfects an appeal concerning this additional issue should it be returned to the Board.  

No action is required of the Veteran until he receives further notice.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369(1999).  

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


